Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 6/23/22.  Claims 9-16 have been amended.  Claims 17-26 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 13, 15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goergen et al [WO 2017/207333] in view of Jenkins et al [U.S. 4,970,489].
For claim 9, the method for simulating a presence of humans (Title: presence simulation system) taught by Goergen includes the following claimed steps, as noted, 1) the claimed defining activity attributes of simulated activities of a user is read on the specification (Page 16, Lines 1-4) that states that the system learns usage of the lighting system when real-world occupants are present and measures the usage of the lighting system which is in turn entered into a learning system to derive patterns to be used to enhance the simulation of all personas, 2) the claimed defining user preferences is achieved using the user interface (No. 32) to receive and interpret user inputs from a user (No. 8) including profile creation inputs (No. 33) to control operations of a profile generator (No. 34, Page 12, Lns. 4-10), wherein as an output, a time sequence for simulated activities is generated (Page 13, Lns. 16-31: determine when the individual virtual personas are at home; based not only on the virtual occupant profiles, but also on a current time measurement, which is generated by the environment model generator No. 38; simulate movement between the rooms over time), and wherein user preferences are matched with attributes of activity for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas).  However, there is no mention of playing the visual simulations of the simulated activities based on data on a visual output included in stored activities content.
The Goergen reference does; however, include an electronic storage (No. 24) to be accessed by a processor (No. 21) wherein different virtual occupant profiles may be held (Page 10, Lns. 3-5).  And storing instructions on how to operate an occupancy simulator is not new in the prior art.  The Jenkins reference presents an occupancy simulator for home security that can cast shadows on a wall in order to deter burglary.  The occupancy simulators can even be tied to a supervising unit to cycle through a base mode upon receiving a signal that a detector of a home security system has been tripped (Abstract).
One important aspect of the Jenkins reference is that it is programmable and has a memory so that additional modes can be accommodated (Col. 1, Ln. 67 – Col. 2, Ln. 1).  Furthermore, the memory (No. 110) of Jenkins can be of different sizes in order to store different modes as well as higher levels of operation (Col. 4, Lns. 44-50).  One level (Col. 5, Lns. 53-61) even allows for greater programming in terms of multiple times on and off per day or sequencing with other units and intermediate settings of the shutters.
The Jenkins reference presents plain evidence that memory storage can and has been used in occupancy simulators to store different levels of operation based on their complexity.  And the Goergen reference also has its own storage wherein user profiles may be kept in order to operate the occupancy simulator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to play visual simulations based on stored content similar to the Jenkins reference in order to use a common electronic element already present in the Goergen reference to produce necessary visual output in the occupancy simulator.
For claim 13, the device (computer system No. 20) of Goergen for implementing the method of claim 9 for simulating the presence of humans comprises the following claimed subject matter, as noted, 1) the claimed storage unit is met by the electronic storage (No. 24) for storing activities content and user preferences (Page 10, Lns. 3-7), 2) the claimed lighting unit is met by the luminaire (No. 4) and lighting controller (No. 40) that outputs the simulated activities (Page 15, Lns. 1-7), and 3) the control unit is met by the presence simulator (No. 35) that matches the user preferences with the activity attributes for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas).  The playing of visual simulations based on data on a visual output included in stored activities content is mentioned in the Jenkins reference as seen in the rejection of claim 9 above.
For claim 15, the system (computer system No. 20) of Goergen for implementing the method of claim 9 for simulating the presence of humans, thereby providing an occupancy simulation for a building or premises comprises the following claimed subject matter, as noted, 1) the claimed storage unit is met by the electronic storage (No. 24) for storing activities content and user preferences (Page 10, Lns. 3-7), 2) the claimed lighting unit is met by the luminaire (No. 4) and lighting controller (No. 40) that outputs the simulated activities (Page 15, Lns. 1-7), and 3) the control unit is met by the presence simulator (No. 35) that matches the user preferences with the activity attributes for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas).  The playing of visual simulations based on data on a visual output included in stored activities content is mentioned in the Jenkins reference as seen in the rejection of claim 9 above.
For claims 17, 19, and 21, the visual simulations of Jenkins are shadow simulations (Abstract: casting shadows on the wall of a room; drive motor No. 40 and shutter No. 42).
For claim 23, the method for simulating occupancy (Title: presence simulation system) of a building or premises includes the following claimed steps, as noted, 1) the claimed defining activity attributes of simulated activities of a user is read on the specification (Page 16, Lns. 1-3) that states that the system learns usage of the lighting system when real-world occupants are present and measures the usage of the lighting system, 2) the claimed defining user preferences is achieved using the user interface (No. 32) to receive and interpret user inputs from a user (No. 8) including profile creation inputs (No. 33) to control operations of a profile generator (No. 34; Page 12, Lns. 4-10), 3) the claimed matching the user preferences with the activity attributes is read on the specification (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas), and 4) the claimed generating a time sequence for the simulated activities of the user is also seen in the specification (Page 13, Lns. 16-31) that determines when the individual virtual personas are at home based not only on the virtual occupant profiles, but also on a current time measurement, which is generated by the environmental model generator No. 38; also, the movement is simulated between rooms over time.  However, there is no mention of playing visual simulations of the simulated activities of the user based on data from visual output stored in activities content.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.

Claims 10-12, 14, 16, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goergen et al in view of Jenkins et al as applied to claims 9, 13, 15, and 23 above, and further in view of McCarthy, III et al [US 2015/0160636].
For claim 10, the Goergen reference does not mention external factor data to match with the user preferences and activity attributes for the generation of simulated activities.
The user of external factors has been used in simulated activities for at least as long as the claimed invention.  As proof, one need look no further than the home monitoring system taught by McCarthy that uses a television receiver (No. 102) in conjunction with sensor data in order to simulate an occupied home by reproducing usage patterns when the occupants are not at home (Paragraph 118).  The system may be used to mimic or simulate the user’s presence to discourage burglary by activating lights, televisions, and the like (Paragraph 123) according to the user’s normal daily patterns.  One important aspect of the McCarthy reference is to receive, from a service provider, data or information regarding the burglary pattern in a neighborhood or area of the home (Paragraph 124).  The burglary patterns may indicate that theft or home intrusions are more likely at specific times of the day, week, or year.  This data is then used to adjust the times of the week, times of the day, or areas of the home for which lights, appliances, and other deterrents are activated.
The McCarthy reference provides plain evidence that possible burglary or intrusion is one vital piece of information that would assist in a home simulation system in order to prevent such intrusion.  This can be combined with other data in order to adjust the times the devices are activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use external factor data as data to be involved or entered in the system of Goergen for the purpose of further refining and improving the efficacy of the simulation system by preventing burglaries and home intrusion.
For claim 11, the McCarthy reference adjusts the times of the week and times of day (Paragraph 124) based on the external factor data, in this case burglary and home intrusion data.
For claim 12, not only does the Goergen reference include a method of defining user preferences with its user interface (No. 32), the McCarthy reference uses a user interface (No. 320) to define configuration data, review sensor settings, and receiver alerts.  Furthermore, the Jenkins reference (Abstract) allows the system to cycle through a base mode upon receiving a signal that a detector of the home security system has been tripped.
For claim 16, the system taught by Goergen does not mention external factor data to match with the user preferences and activity attributes.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 10 above.
For claim 24, the method of Goergen does not mention matching external factor data with the user preferences and activity attributes for the generation of the time sequence for the simulated activities.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 10 above.
For claim 25, the system (computer system No. 20) of Goergen for implementing the method of claim 9 for simulating the presence of humans, thereby providing an occupancy simulation for a building or premises comprises the following claimed subject matter, as noted, 1) the claimed plurality of coupled interacting devices is met by the plurality of luminaires (No. 4) in the same setting (Fig. 2), 2) the claimed at least one communication element is met by the bridge (No. 10) that functions as a network gateway (Page 9, Ln. 34), 3) the claimed storage unit is met by the electronic storage (No. 24) for storing activities content and user preferences (Page 10, Lns. 3-7) and external factor data (mentioned in the McCarthy reference), 4) the claimed lighting unit is met by the luminaire (No. 4) and lighting controller (No. 40) that outputs the simulated activities (Page 15, Lns. 1-7), and 5) the control unit is met by the presence simulator (No. 35) that matches the user preferences with the activity attributes for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas).  The playing of visual simulations based on data on a visual output included in stored activities content is mentioned in the Jenkins reference as seen in the rejection of claim 9 above.
For claim 26, the McCarthy reference mentions a third-party notification server system (Paragraph 150) to send notifications.

Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goergen et al in view of Jenkins et al as applied to claims 9, 13, and 15 above, and further in view of Readler et al [U.S. 7,719,435].
For claims 18, 20, and 22, the combination of references above does not mention playing the visual simulations if a value of an illumination sensor drops below a predetermined threshold.
The television simulator taught by Readler is for simulating an operating television for the purpose of deterring potential intruders by providing the appearance that one or more occupants are at home (Abstract).  The system uses inexpensive super-bright LEDs as light sources.  One important aspect of the Readler reference is a light sensing element (No. 622) that is used to measure ambient light in a room (Col. 7, Lns. 12-21).  The light sensor then turns on the simulator at dusk upon detecting a low light level.  At dawn, a timer is reset and the next operation will occur at the next detection of dusk.
It would not make much sense to have a light source simulate the presence of people during bright daylight where no-one can see any light inside the home or building anyway.  The light sensing element of Readler not only provides a more realistic simulation of occupancy, it also saves energy and money by not having the simulator on during daylight hours.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an illumination sensor in the system of Goergen or Jenkins for the purpose of producing a realistic simulation as well as saving energy costs by preventing unnecessary activation.

Response to Arguments
Argument 1:
“Hence, Goergen may mention activities and users in general. However, in contrast to the inventive methods, devices, and systems, Goergen does not consider to match ‘activity attributes’ with ‘user preferences’ in order to generate a ‘time sequence for simulated activities.’  As opposed to that, Goergen associates certain rooms with respective activities. A claimed direct association of the ‘user preferences’ with ‘activity attributes’ is not mentioned by Goergen.

Argument 2:
“Consequently, the arrangements for monitoring and control of home applications described by McCarthy do not comprise any pre-defined ‘activity attributes’ to be matched with ‘user preferences’ as claimed. In contrast, McCarthy merely considers recording and then determining active user profiles to provide a ‘pattern consistent with the occupancy and activity trends.’ McCarthy also does not contain any mention of claimed generation of a ‘time sequence for simulated activities.’”

Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.

Response to Argument 1:
	The Examiner will allow that the Goergen reference does not explicitly use the word “match” in relation to the activity attributes and the user preferences.  However, as noted above in the rejection of claim 9, the Goergen reference does mention using attributes of activities such as the usage of the lighting system in order to “refine” and “enhance” the data collected as user preferences (Page 15, Ln. 33 – Page 16, Ln. 4).  And the user preferences are met by the inputs received by the user in order to create profiles.  This is interpreted as one type of “direct association” between the user preferences and activity attributes, regardless of whether the word “match” is used or not.

Response to Argument 2:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Every claimed element mentioned in this argument is found in the Goergen reference.  The McCarthy reference was merely introduced as evidence that external factor data has been used to influence the time sequence for simulated activities.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687